Mr. Justice Wolf
delivered the opinion of the court.
This case was begun by a complaint for embezzlement in the Municipal Court of Mayagiiez and appealed to the district court and after a trial the accused was sentenced to two months in jail and the costs. The case comes here on appeal, but the evidence has not been certified to us in any manner, and as we have found no error in the record the judgment must be affirmed.

Affirmed.

Chief Justice Quiñones and Justices Hernández, Figueras and MacLeary concurred.